DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment


2.              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.           Authorization for this examiner’s amendment was given in a telephone interview with Todd A. Noah, Reg. No. 35,626 on February11, 2022.  The applicant representative, Todd A. Noah agreed to the following changes without prejudice.            The amendment as the following: 
Claim 1.	(Currently Amended) A computer-implemented method comprising:
	associating a proxy telephone number with a select landline telephone number for forwarding incoming calls intended for the select landline telephone number to the proxy telephone number, the forwarding incoming calls comprising diverting the incoming call from the select landline telephone number to the proxy telephone number;
	intercepting a forwarded incoming call;
	detecting incoming voice data in the forwarded incoming call as being sent from a mobile phone number; and
sending outgoing voice data on behalf of the select landline telephone number to a user of the mobile phone number in response to detecting the incoming voice data, the voice data including an option to opt-out of receiving text data;
	detecting an opt-out selection of the user of the mobile phone; 
	sending text data on behalf of the select landline telephone number in response to detecting the user has not opted-out, the text data being modified such that the text data is identified as being sent from the select landline telephone number instead of the proxy telephone number; and
	terminating a connection between the proxy telephone number and the diverted incoming call in response to detecting the user has opted-out.

Claim 5.	(Currently Amended)  The computer-implemented method of claim 1 [[4]], wherein sending text data on behalf of the select landline telephone number comprises:
	sending outgoing voice data via voice data capabilities of a respective phone line for the select landline telephone number; and
	sending the text data to the mobile telephone number via text data capabilities of the respective phone line for the select landline telephone number.

Claim 7.	(Currently Amended) The computer-implemented method of claim 1 [[6]], further comprises:
	receiving voicemail data from the mobile phone number in response to the outgoing voice data; and 
	storing the voicemail data on behalf of the select landline telephone number prior to terminating communication.



Claim 9.	(Currently Amended) A computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including at least one instruction to: 
	associate a proxy telephone number with a select landline telephone number for forwarding incoming calls intended for the select landline telephone number to the proxy telephone number, the forwarding incoming calls comprising diverting the incoming call from the select landline telephone number to the proxy telephone number;

	detect incoming voice data in the forwarded incoming call as being sent from a mobile phone number; 
	send outgoing voice data on behalf of the select landline telephone number to a user of the mobile phone number in response to detecting the incoming voice data, the voice data including an option to opt-out of receiving text data;
	detect an opt-out selection of the user of the mobile phone; 
	send text data on behalf of the select landline telephone number in response to detecting the user has not opted-out ; and 
	terminate a connection between the proxy telephone number and the diverted incoming call in response to detecting the user has opted-out.


Claim 13.	(Currently Amended)  The computer program product of claim 9 [[12]], wherein send text data on behalf of the select landline telephone number from the proxy telephone number comprises:
	send outgoing voice data via voice data capabilities of a respective phone line for the select landline telephone number; and
	send the text data to the mobile telephone number via text data capabilities of the respective phone line for the select landline telephone number.
Claim 15.	(Currently Amended) The computer program product of claim 9 [[14]], further comprises:
	receive voicemail data from the mobile phone number in response to the outgoing voice data; and 
	store the voicemail data on behalf of the select landline telephone number prior to terminating communication.

Claim 17.	(Currently Amended) A system comprising:
one or more processors; and
	a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to:

intercept a forwarded incoming call;
detect incoming voice data in the forwarded incoming call as being sent from a mobile phone number; 
send outgoing voice data on behalf of the select landline telephone number to a user of the mobile phone number in response to detecting the incoming voice data, the voice data including an option to opt-out of receiving text data;
detect an opt-out selection of the user of the mobile phone; 
send text data on behalf of the select landline telephone number in response to detecting the user has not opted-out ; and 
terminate a connection between the proxy telephone number and the diverted incoming call in response to detecting the user has opted-out.

Claims 4, 6, 12, 14, and 20 are cancelled.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.






/AMAL S ZENATI/Primary Examiner, Art Unit 2656